Beasley, Judge,
concurring specially.
I concur fully in Division 1. I concur in the judgment of Division 2 for the reason that I am of the opinion that the trial court was authorized to find that the notice of the reasons for termination, given to the tenant by the landlord, was sufficient. Taken with all of the other evidence that she had been repeatedly warned, both orally and in writing, of the very deficiencies for which she was being termi*838nated, the capsulizing letter identified for her the basis. This dovetailed with the lease, which specifically provided for termination for “serious or repeated damage to the unit or common areas.”
Decided May 11, 1987.
Elizabeth Bentley Watson, for appellant.
June D. Green, for appellee.
Plus, although only the lease but not the regulations require it, she was expressly notified in the letter of an opportunity to discuss it further with the landlord. So, having been put on notice of what the violations were, she could dispute it and defend against it in the meeting with management. If she needed further particulars, she could get them then or make further inquiry beforehand.
The retention of an attorney to defend against the dispossessory action, and the discovery conducted as part of the litigation, is not relevant to the issue. Appellant complains of the notice given by the landlord, which supposedly prevented her from defending in her presuit dealings with the landlord. She is not complaining that the lawsuit did not put her sufficiently on notice so as to be able to prepare a defense; if that were the target, instead of what is, then the post-suit revelations would be the deflectors from such an attack.